
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


Standard Form of Agreement
For Interior Design Services


AGREEMENT

made as of the 30 day of October in the year 2002

BETWEEN:

QAD Inc.
6450 Via Real
Carpinteria, CA 93013
(hereinafter referred to as the Owner)

AND:

DMJM Rottet
515 South Flower Street
Los Angeles, CA 90071-2201
A Division of DMJMH+N, Inc.


(hereinafter referred to as the Architect)

For the following Project:

The interior design of office space of approximately 88,000 square feet located
on 2 floors of a new build-to-suit building currently under design in
Summerland, California

2111 Ortega Hill Road, Summerland, CA 93067

The Owner and the Architect agree as set forth below.

1

--------------------------------------------------------------------------------


ARTICLE 1

ARCHITECT'S SERVICES


BASIC SERVICES

The Architect's Basic Services consist of the four (4) phases described in
Paragraphs 1.2 through 1.5 and any other services included in Article 18 as part
of Basic Services.

1.1    GENERAL

1.1.1    The Architect shall ascertain the feasibility of achieving the Owner's
requirements within the limitations of the building within which the Project is
to be located.

1.2    SCHEMATIC DESIGN PHASE

1.2.1    Based on the approved written program, the Architect shall prepare for
the Owner's approval preliminary diagrams showing the general functional
relationships for both personnel and operations.

1.2.2    Based on the approved relationship diagrams, the Architect shall review
with the Owner no more than three alternative space plans for design of the
space.

1.2.3    Based on the approved space plan, the Architect shall prepare schematic
design plans indicating partition locations and preliminary furniture and
equipment layouts ("Schematic Design"). The Architect shall provide an
evaluation of the Project and the Project budget, if one has been established by
the Owner, each in terms of the other, subject to the limitations set forth in
Subparagraph 4.2.1.

1.2.4    The Architect shall prepare studies to establish the design concept of
the Project indicating the types and quality of finishes, materials, and
furniture, furnishings, equipment, and shall coordinate the use of Owner's
existing furniture as requested by Owner.

1.2.5    The Architect shall coordinate with the Owner's Contractor to determine
general cost parameters associated with the designs proposed by the Architect as
a check against the Owner's Project budget. The Architect shall assist the Owner
and the Owner's Contractor with the preparation of a preliminary estimate of
Project cost, based on the recommended design concept and on current costs for
projects of similar scope and quality ("Statement of Probable Project Cost). The
Architect shall schedule meetings with Owner or Owner's Project Manager in
accordance with the Architect's "Fee Proposal for Visitor Center Facility" dated
March 20, 2002 attached as Exhibit "A", and the Architect shall provide agendas
and minutes of these meetings.

1.3    DESIGN DEVELOPMENT PHASE

1.3.1    Based on the approved Schematic Design, the Architect shall prepare,
for approval by the Owner, Design Development drawings and other documents to
fix and describe the size and character of the interior construction of the
Project including special design features to be incorporated into floors, walls,
partitions, or ceilings.

1.3.2    The Architect shall prepare such data and illustrations for furniture,
furnishings, and equipment as may be appropriate for the Project, including
specially designed items or elements, to indicate finished appearance and
functional operation. These services do not include the selection of computer or
other specialized equipment; however, Architect's Basic Services will
accommodate the architectural requirements of such equipment including
determination of how the Owner's existing furnishings can be re-used.

1.3.3    The Architect shall further refine and recommend colors, materials, and
finishes.

1.3.4    The Architect shall prepare such other Design Development data,
illustrations, and documents as may be appropriate for the Project, if any, as
described in Article 18.

1.3.5    The Architect shall coordinate with the Owner's Contractor to determine
general cost parameters associated with the designs proposed by the Architect as
a check against the Owner's Project budget. The Architect shall assist the Owner
and the Owner's Contractor with revisions to the Statement of Probable Project
Cost, based on the further development of the Project design and market
conditions.

2

--------------------------------------------------------------------------------


1.4    CONTRACT DOCUMENTS PHASE

1.4.1    Based on the approved Design Development submissions, the Architect
shall prepare, for approval by the Owner, Construction Documents consisting of
drawings, specifications, and other documents setting forth the requirements for
the interior construction work necessary for the Project. The work described by
such interior construction documents is intended to be performed by the Owner or
under one contract between the Owner and Contractor for construction.

1.4.2    Based on the approved Design Development submissions, the Architect
shall prepare, for approval by the Owner, drawings, schedules, specifications,
and other documents, setting forth the requirements for the fabrication,
procurement, shipment, delivery, and installation of furniture, furnishings, and
equipment necessary for the Project ("Work"). Such Work is intended to be
performed under one or more contracts or purchase orders between the Owner and
Contractor or supplier for furniture, furnishings, and equipment. Such Work does
not include the specification or procurement of computer or other specialized
equipment; however, Architect's Basic Services will accommodate the
architectural requirements of such equipment and use of Owner's existing
furniture as requested by Owner.

1.4.3    The Architect shall coordinate with the Owner's Contractor (Project
Manager defined in Article 3.3) to determine general cost parameters associated
with the designs proposed by the Architect as a check against the Owner's
Project budget. The Architect shall assist the Owner and the Owner's Contractor
(Project Manager defined in Article 3.3) with revisions to the Statement of
Probable Project Cost indicated by further development of the Project design and
market conditions.

1.4.4    The Architect shall prepare the necessary bidding and procurement
information, bidding and procurement forms, the Architect's Conditions of the
Contracts for Furniture, Furnishings, and Equipment, Purchase Orders, and the
forms of Agreement between the Owner and the Contractor or suppliers ("Contract
Documents").

1.4.5    The Architect shall assist the Owner in connection with the Owner's
responsibility for filing documents required for the approval of governmental
authorities having jurisdiction over the Project.

1.4.6    The Architect, following the Owner's approval for the Contract
Documents and of the most recent Statement of Probable Project Cost, shall
assist the Owner in obtaining bids or negotiated proposals, and assist in
awarding and preparing contracts for interior construction and for furniture,
furnishings, and equipment. All bidding and negotiating activities shall be
coordinated by the Architect.

1.5    CONTRACT ADMINISTRATION PHASE

1.5.1    The Contract Administration Phase will commence with the award of one
or more contracts or the issuance of one or more purchase orders and together
with the Architect's obligation to provide Basic Services under this Agreement,
will terminate when final payment to Contractors or suppliers is due, and in the
absence of a final Certificate for Payment or of such due date, sixty (60) days
after the date of substantial completion of the Work, whichever occurs first.

1.5.2    The term Contractor, as used herein, shall mean each person or entity
awarded a Contract by the Owner, or supplier to whom a purchase order is issued
by the Owner, in connection with interior construction, procurement, or
installation for the Work. Each such Contractor shall be referred to throughout
the Contract Documents as if singular in number and masculine in gender. The
term Contractor means the Contractor or the Contractor's authorized
representative.

1.5.3    Unless otherwise provided in this Agreement and incorporated in the
Contract Documents, the Architect shall provide administration of the contracts
for furniture, furnishings, and equipment and the contracts for construction
only as set forth below and in the Architect's General and Supplementary
Conditions.

1.5.4    The Architect shall be a representative of the Owner during the
Contract Administration Phase, and shall advise and consult with the Owner.
Instructions to the Contractor shall be forwarded through the Architect. The
Architect shall have authority to act on behalf of the Owner only to the extent
provided in the Contract Documents unless otherwise modified by written
instrument in accordance with Subparagraph 1.5.19.

3

--------------------------------------------------------------------------------


1.5.5    The Architect shall assist the Owner in coordinating the schedules for
delivery and installation of the Work, but shall not be responsible for any
malfeasance, neglect, or failure of any Contractors or suppliers to meet their
schedules for completion or to perform their respective duties and
responsibilities.

1.5.6    The Architect shall visit the Project premises as deemed necessary by
the Architect, or as otherwise agreed by the Architect in writing, to become
generally familiar with the progress and quality of the Work and to determine in
general if the Work is proceeding in accordance with the Contract Documents.
However, the Architect shall not be required to make exhaustive or continuous
observations at the Project premises to check the quality or quantity of the
Work. On the basis of such on-site observations as an architect, the Architect
shall keep the Owner informed of the progress and quality of the Work, and shall
endeavor to guard the Owner against defects and deficiencies in the Work of the
Contractors.

1.5.7    The Architect shall not have control or charge of and shall not be
responsible for the means, methods, techniques, sequences, or procedures of
construction, fabrication, procurement, shipment, delivery, or installation; or
for safety precautions and programs in connection with the Work; for the acts or
omissions of the Contractors, subcontractors, suppliers, or any other persons
performing any of the Work; or for the failure of any of them to carry out the
Work in accordance with the Contract Documents.

1.5.8    The Architect shall at all reasonable times have access to the Work
wherever it is in preparation or progress.

1.5.9    The Architect shall determine the amounts owing to the Contractors and
suppliers in a timely manner and shall be liable for such determination as
provided in Subparagraph 16.3.

1.5.10    Unless otherwise provided, the Architect's duties shall not extend to
the receipt, inspection, and acceptance on behalf of the Owner of furniture,
furnishings, and equipment at the time of their delivery to the premises and
installation. The Architect is not authorized to reject nonconforming Work, sign
Change Orders on behalf of the Owner, stop the Work, or terminate the Contract
on behalf of the Owner.

1.5.11    The Architect shall be the interpreter of the requirements of the
Contract Documents and the impartial judge of performance thereunder by both the
Owner and the Contractor. The Architect shall render interpretations necessary
for the proper execution or progress of the Work with promptness on written
request of either the Owner or a Contractor, and shall render written decisions,
as requested by Owner or Owner's representative, on all claims, disputes, and
other matters in questions between the Owner and the Contractor relating to the
execution or progress of the Work or the interpretation of the Contract
Documents.

1.5.12    Interpretations and decisions of the Architect shall be consistent
with the intent of the Contract Documents and shall be in written or graphic
form. In the capacity of interpreter and judge, the Architect shall endeavor to
secure faithful performance by both the Owner and the Contractors, shall not
show partiality to either, and shall not be liable for the result of any
interpretation or decision rendered in good faith in such capacity.

1.5.13    The Architect's decisions in matters relating to aesthetics shall be
final if consistent with the intent of the Contract Documents subject to final
approval of Owner. The Architect's decisions on any other claims, disputes, or
other matters, including those in question between the Owner and the
Contractors, shall be subject to arbitration as provided in this Agreement and
in the Contract Documents.

1.5.14    The Architect shall review the final placement of all items and
inspect for damage, quality, assembly, and function in order to determine that
all furniture, furnishings, and equipment are delivered and installed in
accordance with the Contract Documents.

1.5.15    The Architect shall recommend to the Owner rejection of Work that does
not conform to the Contract Documents. Whenever, in the Architect's opinion, it
is necessary or advisable for the implementation of the intent of the Contract
Documents, the Architect will have authority upon

4

--------------------------------------------------------------------------------


Owner's approval, to require special inspection or testing of the Work in
accordance with the provisions of the Contract Documents whether or not such
Work be then fabricated, installed, or completed. If, however, Owner refuses to
allow special inspection or testing of Work as requested or recommended by
Architect, Owner shall, upon request of Architect, provide Architect with a
waiver of liability associated with the failure to allow such test.

1.5.16    The Architect shall review and take appropriate action upon
Contractors' submittals such as shop drawings, product data, and Samples as
provided in Subparagraph 16.2.

1.5.17    The Architect shall prepare change orders for the Owner's approval and
execution in accordance with the Contract Documents, and shall have authority to
order minor changes in the Work not involving an adjustment in the contract
price or an extension of the contract time that are not inconsistent with the
intent of the Contract Documents.

1.5.18    Based on the site observations, the Architect shall determine the
dates of substantial completion and final completion; shall receive and forward
to the Owner for the Owner's review, written warranties and related documents
required by the Contract Documents and assembled by the Contractor; and shall
issue final Certificates for Payment.

1.5.19    The extent of the duties, responsibilities, and limitations of
authority of the Architect during the performance of the Work shall not be
modified or extended without written consent of the Owner, the Contractors and
the Architect.

1.6    PROJECT REPRESENTATION BEYOND BASIC SERVICES

1.6.1    If the Owner and the Architect agree that more extensive representation
at the Project premises than is described in Paragraph 1.5 shall be provided,
the Architect shall provide one or more Project representatives to assist the
Architect in carrying out such responsibilities ("Project Representatives") at
the Project premises.

1.6.2    Such Project Representatives shall be selected, employed, and directed
by the Architect, and the Architect shall be compensated therefore as mutually
agreed between the Owner and the Architect and set forth, at the time of the
request for such services, as an exhibit amended to this Agreement, which shall
describe the duties, responsibilities, and limitations of authority of such
Project Representatives.

1.6.3    Through the observations by such Project Representatives, the Architect
shall endeavor to provide further protection for the Owner against defects and
deficiencies in the Work, but the furnishing of such Project representation
shall not modify the rights, responsibilities, or obligations of the Architect
as described in Paragraph 1.5.

1.7    ADDITIONAL SERVICES

The following Services are not included in Basic Services unless so identified
in Article 18. They shall be provided if authorized or confirmed in writing by
the Owner, and they shall be paid for by the Owner as provided in this
Agreement, in addition to the compensation for Basic Services.

1.7.1    Providing financial feasibility or other special studies.

1.7.2    Providing planning surveys, site evaluations, environmental studies, or
comparative studies of prospective sites, and preparing special surveys,
studies, and submissions required for approvals of governmental authorities or
others having jurisdiction over the Project.

1.7.3    Providing services relative to future facilities, systems, furniture,
furnishings, and equipment that are not intended to be completed or procured
during the Contract Administration Phase.

1.7.4    Providing services to investigate existing conditions of facilities, or
to make measured drawings thereof, or to document drawings in an electronic
format compatible with Architect's software, or to verify the accuracy of
drawings or other information furnished by the Owner.

1.7.5    Preparing documents for alternate, separate, or sequential bids or
providing out-of-sequence services requested by Owner.

1.7.6    Providing services in connection with the work of a construction
manager or separate consultants retained by the Owner.

5

--------------------------------------------------------------------------------


1.7.7    Providing detailed estimates of Project cost, analysis of owning and
operating costs, or detailed quantity surveys or inventories of material,
equipment, and labor.

1.7.8    Providing services for planning tenant or rental spaces beyond the
space contemplated by this Agreement.

1.7.9    Making revisions in drawings, schedules, specifications, or other
documents when such revisions: are inconsistent with approvals, instructions, or
information previously provided by the Owner or Owner's consultants, including
any approved increases in Project budget or fixed limit of Project cost; are
required by the enactment or revision of codes, laws, or regulations subsequent
to the preparation of such documents; or are due to other causes not solely
within the control of the Architect.

1.7.10    Preparing drawings, schedules, specifications, and supporting data and
providing other services in connection with change orders, provided such change
orders are required by causes not solely within the control of the Architect.

1.7.11    Making investigations, surveys, valuations, inventories, or detailed
appraisals of existing facilities, furniture, furnishings, and equipment, and
the relocation thereof, and other services required in connection with Work
performed or furnished by the Owner.

1.7.12    Receipt, inspection, and acceptance on behalf of the Owner of
furniture, furnishings, and equipment at the time of their delivery to the
premises and installation.

1.7.13    Providing consultation concerning replacement of any Work damaged by
fire or other cause, and furnishing services as may be required in connection
with the replacement of such Work.

1.7.14    Providing services made necessary by the default of any Contractor or
supplier, by defects or deficiencies in their Work, or by failure of performance
of either the Owner or the Contractor including, but not limited to,
Contractor's inadequate review or management of submittals and requests for
information under any contract for the Work.

1.7.15    Preparing a set of reproducible record drawings, schedules, or
specifications showing significant changes in the Work made during the
performance thereof based on mark-up prints, drawings, and other data furnished
by the Contractors to the Architect.

1.7.16    Providing extensive assistance in the utilization of any equipment or
system such as initial start-up or testing, adjusting, and balancing;
preparation of operation and maintenance manuals; training personnel for
operation and maintenance; and consultation during operation.

1.7.17    Providing services relating to the Work of any Contractor after
issuance to the Owner of the final Certificate for Payment for such Contractor's
Work, or in the absence of a final Certificate for Payment, more than thirty
(30) days after the date of substantial completion of the Work.

1.7.18    Preparing to serve or serving as an expert witness in connection with
any public hearing, arbitration proceeding, or legal proceeding.

1.7.19    Providing services of consultants for the Project including, but not
limited to: structural, mechanical, plumbing and electrical engineering,
acoustic, lighting, audio/visual, security, graphics, life safety, art, and food
service.

1.7.20    Special studies for the Project such as life cycle cost analysis.

1.7.21    The purchasing of furniture, furnishings, or equipment by the
Architect with funds provided by the Owner.

1.7.22    Providing services for the design, selection, or installation of
graphics and signage.

1.7.23    Providing services in connection with the procurement or installation
of works of art.

1.7.24    Providing any other services not otherwise included in this Agreement
or not customarily furnished in accordance with generally accepted architectural
practice.

1.7.25    Assisting with the promotion or publicity of the Project.

6

--------------------------------------------------------------------------------


1.7.26    Prepare or review a form of general or supplementary conditions other
than the Architect's.

1.7.27    Providing or assisting with the construction of special models or
other special presentation materials including, but not limited to,
computer-generated simulations and animation.

1.8    TIME

1.8.1    The Architect shall perform Basic and Additional Services as
expeditiously as is consistent with professional skill and care and the orderly
progress of the Work. Upon request of the Owner, the Architect shall submit for
the Owner's approval, a schedule for the performance of the Architect's services
which shall be adjusted as required as the Project proceeds, and shall include
allowances for periods of time required for the Owner's review and approval of
submissions and for approvals of authorities having jurisdiction over the
Project. Any change in the schedule not due to the fault of the Architect shall
entitle the Architect to a reasonable adjustment in fee in accordance with
Paragraph 8.1.3.

1.8.2    Neither party shall be held responsible for any delay or failure in
performance of any part of this Agreement to the extent such delay or failure is
caused by fires, floods, strikes, lock-outs, epidemics, accidents, shortages,
acts of any governmental authority, or other causes beyond the reasonable
control and without the fault or negligence of the delayed or non-performing
party or its subcontractors. If any such conditions occur, the party delayed or
unable to perform shall give immediate notice to the other party stating the
nature of the condition and any action being taken to avoid or minimize its
effect. The time of the Work as specified herein and shown in Exhibit "C" shall
be extended during the continuance of such conditions. The Owner reserves its
right to terminate this Agreement as provided below.


ARTICLE 2

ARCHITECT'S SPECIAL RESPONSIBILITIES
WITH RESPECT TO INTERIOR DESIGN


2.1    Neither the Architect's authority to act under Subparagraphs 1.5.12 and
1.5.15, nor any decision made by the Architect in good faith either to exercise
or not to exercise such authority, shall give rise to any liability on the part
of the Architect to the Owner, the Contractor, and subcontractor or supplier,
any of their agents or employees, or any other person.


ARTICLE 3

THE OWNER'S RESPONSIBILITIES


3.1    The Owner shall provide full information regarding requirements for the
Project and base building information. Architect shall advise Owner in writing
in the event Architect believes additional information regarding requirements of
the Project is required.

3.2    If the Owner provides a budget for the Project it shall include
contingencies for bidding, changes in the Work, and other costs, including those
described in this Article 3 and in Subparagraph 4.1.2. The Owner shall, at the
reasonable request of the Architect, provide a statement of funds available for
the Project.

3.3    The Owner has designated Paul Franz Construction, Inc. ("Project
Manager") as a representative authorized to act in the Owner's behalf with
respect to managing various aspects of the Project. The Owner or Project Manager
shall examine the documents submitted by the Architect and shall render
decisions pertaining thereto promptly, to avoid unreasonable delay in the
progress of the Architect's services.

3.4    All purchases of furniture, furnishings or other equipment for the
Project shall be made directly by the Owner.

3.5    The Owner shall furnish the services of other consultants, including a
qualified general contractor for customary pre-construction services, and agrees
to coordinate their services with those of the Architect. The Owner shall also
furnish the services of testing services for hazardous materials,

7

--------------------------------------------------------------------------------


chemical and other laboratory tests, inspections and reports, if required. The
Architect shall be entitled to rely on the information provided by such
consultants.

3.6    The Owner shall furnish all legal, accounting, and insurance counseling
services as may be necessary for the Project, including such auditing services
as the Owner may require to verify the Contractors' applications for payment or
to ascertain how and for what purposes any Contractor uses the monies paid by or
on behalf of the Owner.

3.7    The as-built drawings, specifications, services, information, surveys,
and reports provided by the Owner pertaining to the Project shall be furnished
at the Owner's expense, and the Architect shall be entitled to rely on the
accuracy and completeness thereof.

3.8    If the Owner observes or otherwise becomes aware of any fault or defect
in the Project or nonconformance with the Contract Documents, prompt written
notice thereof shall be given by the Owner or Project Manager to the Architect.

3.9    The Owner or Project Manager shall furnish the required information and
services and shall render decisions as expeditiously as necessary for the
orderly progress of the Architect's services and of the Work.

3.10    The Owner shall provide suitable space for the receipt, inspection, and
storage of materials and equipment.

3.11    The Owner shall contract for all temporary and permanent telephone,
communications, and security systems required for the Project so as not to delay
the performance of the Architect's services.

3.12    The Owner shall be responsible for the relocation or removal of existing
facilities, furniture, furnishings, and equipment, and the contents thereof,
unless otherwise provided by this Agreement.


ARTICLE 4

PROJECT COST


4.1    DEFINITION

4.1.1    The Project Cost shall be the total cost or estimated cost to the Owner
of all elements of the Project designed or specified by the Architect, costs of
managing or supervising construction, and installation.

4.1.2    Unless mutually agreed otherwise, the Project Cost shall include
Contractors' overhead and profit, the cost of labor and materials furnished by
the Owner, together with any equipment so furnished, whether fixed or movable,
and any furniture or furnishings so furnished, providing said equipment,
furniture or furnishings have been designed, selected, or provided for by the
Architect, including the costs of managing or supervising construction or
installation.

4.1.3    Project Cost does not include the compensation of the Architect and the
Architect's consultants, or other costs, which are the responsibility of the
Owner as, provided in Article 3.

4.2    RESPONSIBILITY FOR PROJECT COST

4.2.1    Evaluations of the Owner's Project budget, Statements of Probable
Project Cost, and detailed estimates of Project cost, if any, represent the
Architect's best judgment as a design professional familiar with interior
design. It is recognized, however, that neither the Architect nor the Owner has
any control over the cost of labor, materials, furniture, furnishings, or
equipment, over the Contractor's methods of determining bid prices, or over
competitive bidding, market, or negotiating conditions. Accordingly, the
Architect cannot and does not warrant or represent that bids or negotiated
prices will not vary from the Project budget proposed, established, or approved
by the Owner, if any, or from any Statement of Probable Project Cost or other
cost estimates or evaluation prepared or reviewed by the Architect.

4.2.2    No fixed limit of Project cost shall be established as a condition of
this Agreement by the furnishing, proposal or establishment of a Project budget
under Subparagraph 1.2.3 or Paragraph 3.2 or otherwise, unless such fixed limit
has been agreed upon in writing and signed by the parties hereto. If

8

--------------------------------------------------------------------------------


such a fixed limit has been established, the Architect shall be permitted to
include contingencies for design, bidding, and price escalation, to determine
what materials, furniture, furnishings, and equipment, finishes, component
systems, and types of construction are to be included in the Contract Documents,
to make reasonable adjustments in the scope of the Project and to include in the
Contract Documents alternate bids to adjust the Project Cost to the fixed limit.
Any such fixed limit shall be increased in the amount of any increase in the
Contract Sum occurring after execution of the Contracts and has been agreed to
by the parties in writing.

4.2.3    If Bidding or Negotiating has not commenced within three months after
the Architect submits the proposed Contract Documents to the Owner, any Project
budget or fixed limit of Project Cost shall be adjusted in writing and agreed to
by the parties to reflect any change in the general level of prices which may
have occurred in the industry between the date of submission of the Contract
Documents to the Owner and the date on which proposals are sought.

4.2.4    If a Project budget or fixed limit of Project Cost (adjusted as
provided in Subparagraph 4.2.3) is exceeded by the lowest bona fide bids or
negotiated proposals, the Owner shall (1) give written approval of an increase
in such fixed limit, (2) authorize rebidding or renegotiating of the Project
within a reasonable time, (3) if the Project is abandoned, terminate in
accordance with Paragraph 12.2, or (4) cooperate in revising the Project scope
and quality as required to reduce the Project cost. In the case of (4), provided
a fixed limit of Project cost has been established as a condition of this
Agreement, the Architect, without additional charge, shall modify the Drawings,
Schedules, and Specifications as necessary to comply with the fixed limit unless
Architect's design was previously determined to be within the Project budget by
the Owner's Contractor, at which time Architect will be entitled to additional
compensation for such revisions. The providing of such service shall be the
limit of the Architect's responsibility arising from the establishment of such
fixed limit, and having done so, the Architect shall be entitled to compensation
for all services performed, in accordance with this Agreement, whether or not
the Contract Administration Phase is commenced.


ARTICLE 5

PROJECT AREA


5.1    If the net, rentable, or gross floor area of spaces for which interior
design services are to be performed, defined as the Project Area, is used as a
basis for the Architect's Basic Compensation, it shall be the greater of; that
area computed as set forth in the edition of the BOMA (Building Owners and
Managers Association) standards current as of the date of this Agreement or as
calculated by the Owner's landlord, if any.


ARTICLE 6

DIRECT PERSONNEL EXPENSE


6.1    Direct Personnel Expense is defined as the direct salaries of all the
Architect's personnel engaged on the Project, and the portion of the cost of
their mandatory and customary contributions and benefits related thereto, such
as employment taxes and other statutory or customary employee benefits,
insurance, sick leave, holidays, vacations, pensions, and similar contributions
and benefits. Direct salaries (i.e., for additional services) are subject to
increase based on Architect's standard company policies. Increases in salary
will be reflected in Architect's customary hourly billing rates attached hereto.

9

--------------------------------------------------------------------------------


ARTICLE 7

REIMBURSABLE EXPENSES


7.1    Reimbursable Expenses are in addition to the Compensation for Basic and
Additional Services and include actual expenditures made by the Architect and
the Architect's employees and consultants in the direct interest of the Project
for the expenses listed in the following Subparagraphs:

7.1.1    Expense of transportation in connection with the Project including air
travel and automobile mileage; living expenses in connection with out-of-town
travel; long distance communications; telefacsimilies (FAX); internet service
provider (ISP) connection fees, fees for internet based project management
services when approved in advance by the Owner, fees paid for securing approval
of authorities having jurisdiction over the Project; and parking validations or
tolls. Airfare shall be reimbursed for unrestricted fares ("Y" class or similar)
for domestic travel and business class ("C" class or similar) travel for
transcontinental or transoceanic travel.

7.1.2    Expense of reproductions, postage, and handling of drawings, schedules,
specifications, and other documents, including computer plotting and
photographic production techniques and, with the Owner's approval, photography
expenses (including photography of the completed Project by a qualified
photographer selected by the Architect).

7.1.3    Expense of reasonable supplies, graphic art materials, maps, and
similar documents directly associated with the project.

7.1.4    Expense of pre-approved overtime work including meals and air
conditioning outside of normal building hours. Normal business hours are defined
as Monday thru Friday (except for holidays), 7 a.m. to 7 p.m.

7.1.5    Expense of renderings, models, and mock-ups requested and pre-approved
by the Owner.

7.1.6    Expense of any additional insurance coverage or limits, including
professional liability insurance, requested by the Owner in excess of that
normally carried by the Architect and the Architect's consultants and expenses
of any taxes directly attributable to the Project.


ARTICLE 8

PAYMENTS TO THE ARCHITECT


8.1    PAYMENTS ON ACCOUNT OF BASIC SERVICES

8.1.1    An initial payment as set forth in Paragraph 17.1 is the minimum
payment under this Agreement.

8.1.2    Architect shall submit to Owner invoices for Basic Services and
Reimbursable Expenses as defined in Article 7 on a monthly basis and shall be in
proportion to services performed within each Phase of services, on the basis set
forth in Article 17. Payments for such Basic Services not in dispute shall be
made within 30 days of invoice date. Payments overdue after 45 (consistent with
8.2.1) days from invoice date will be subject to late charges as provided in
Subparagraph 17.6. Payment of late charges will not cure a failure to make
payments when due.

8.1.3    If and to the extent that the Contract Time initially established in
any Contract is exceeded or extended through no fault of the Architect,
compensation for any Basic Services required for such extended period of
Administration of the Contract shall be computed as set forth in Paragraph 17.4
for Additional Services.

8.2    PAYMENTS ON ACCOUNT OF ADDITIONAL SERVICES

8.2.1    Architect shall submit to Owner invoices for Additional Services as
defined in Paragraph 1.7 and for Reimbursable Expenses as defined in Article 7
on a monthly basis. Payments for such Additional Services and Reimbursables not
in dispute shall be made within 30 days of invoice date. Payments overdue after
45 days from invoice date will be subject to late charges as provided in
Subparagraph 17.6. Payment of late charges will not cure a failure to make
payments when due.

10

--------------------------------------------------------------------------------

8.3    PAYMENTS WITHHELD

8.3.1    No deductions shall be made from the Architect's compensation on
account of penalty, liquidated damages, or other sums withheld from payments to
Contractors, or on account of the cost of changes in the Work, other than those
for which the Architect is held legally liable.

8.4    PROJECT SUSPENSION OR TERMINATION

8.4.1    If the Project is suspended or abandoned in whole or in part for more
than three (3) months, the Architect shall be compensated for all services
performed prior to receipt of written notice from the Owner of such suspension
or abandonment, together with Reimbursable Expenses then due and all Termination
Expenses as defined in Paragraph 12.4. If the Project is resumed after being
suspended for more than three (3) months, the Architect's compensation shall be
equitably adjusted as agreed between the parties and the parties shall review
Project schedules and budget.

8.5    ARCHITECTS RIGHT TO STOP WORK

8.5.1    Architect shall have the right to stop work at any time payments are
overdue 45 days after date of invoice, unless such payments are in dispute. In
the event payments are in dispute, Architect shall have the right to stop work
unless Owner has paid Architect all amounts not in dispute, and has within
45 days of the date of the invoice provided Architect with a written statement
setting forth the grounds for the dispute and the amount thereof.

8.5.2    Architect shall have the right to stop work if disputes over schedule
changes and fees are not resolved within sixty (60) days from the date the
dispute was noticed in writing to the other party. Architect shall give a
written thirty (30) day notice of intent to stop work due to dispute(s). Work
shall resume upon resolution of the dispute.


ARTICLE 9

ARCHITECT'S ACCOUNTING RECORDS


9.1    Records of Reimbursable Expenses and expenses pertaining to Additional
Services and services performed on the basis of a Multiple of Direct Personnel
Expense shall be kept on the basis of generally accepted accounting principles
and shall be available to the Owner or the Owner's authorized representative at
mutually convenient times.


ARTICLE 10

OWNERSHIP AND USE OF DOCUMENTS


10.1    Drawings, schedules, specifications, and models, created by Architect as
instruments of service, are property of Owner. If this Agreement is terminated
for any reason prior to completion of the work, Owner may, in its discretion,
use any document prepared hereunder for the purpose of completing the project,
provided that Owner has paid for same; and provided further that is such
termination occurs prior to completion of the document and/or through no fault
of Architect, Architect shall have no liability for such use. Owner acknowledges
that the documents prepared under this Agreement are specific to the site of
this particular project and are not appropriate for use on any other project, or
on any extension of this project. Owner agrees that it will not reuse any design
or document prepared by Architect pursuant to this Agreement without the written
verification or adaptation by Architect for the specific purpose intended, and
mutually agreed compensation therefore. Owner shall indemnify and hold harmless
Architect from all claims, damages, losses and expenses including reasonable
attorney's fees arising out of or resulting from, or alleged to arise out of or
result from, any reuse of Architect's design or drawings in breach of this
provision. Notwithstanding the above, Architect shall retain all rights to its
design elements, design intent, design details, material selections, or
combinations thereof, and shall be entitled to use same on other projects.

11

--------------------------------------------------------------------------------


ARTICLE 11

DISPUTE RESOLUTION


11.1    If any disagreement shall arise among the parties with respect to the
performance of this Agreement or its termination, or with respect to any other
matter, cause, or thing whatsoever not herein otherwise provided for, such
disagreement shall be referred to the CEOs or principals of Owner and Architect
and, if they fail to agree, the disagreement may be decided by alternative forms
of dispute resolution, as mutually agreed, or otherwise determined by such
remedies of law as are available to the parties.


ARTICLE 12

TERMINATION OF AGREEMENT


12.1    This Agreement may be terminated by either party upon seven (7) day's
written notice should the other party fail substantially to perform in
accordance with its terms through no fault of the party initiating the
termination.

12.2    This Agreement may be terminated by the Owner on seven (7) day's written
notice to the Architect in the event that the Project is permanently abandoned
or work on the Project is to be suspended for an indefinite or extended period
of time.

12.3    In the event of termination not the fault of the Architect, the
Architect shall be compensated for all services performed to termination date,
together with any Reimbursable Expenses then due and all Termination Expenses as
defined in Paragraph 12.4.

12.4    Termination expenses shall be calculated as a fee equal to one month's
direct personnel expense for each of the primary personnel working on the
Project. For purposes of this provision, primary personnel shall be defined as
Kai Broms, Jefferson Choi, and Susan Melkonians. Upon any such termination,
Architect waives and forfeits all other claims for payment for services,
including without limitation, anticipated profits. In connection with any
payments owed to Architect upon termination, Owner shall be credited for all
payments, if any, previously made to Architect for the terminated portion of the
work.

12.5    Should Architect not complete all Basic Services described and agreed to
by the parties in this Agreement, Owner will hold Architect harmless for the
Project and for any damages resulting from the services provided.

12.6    Should Owner and Architect be unable to resolve any disputes within
sixty (60) days from the date the dispute was first noticed to the other party,
either party shall have the right to terminate this Agreement upon seven
(7) days written notice to the other.

12

--------------------------------------------------------------------------------




ARTICLE 13

MISCELLANEOUS PROVISIONS


13.1    The Architect warrants and agrees this it has complied and will comply
with all applicable Federal, state, and local laws, codes, and regulations.
Unless otherwise specified, this Agreement shall be governed by the law of the
State of California.

13.2    As between the parties to this Agreement: as to all acts of failures to
act by either party to this Agreement, any applicable statute of limitations
shall commence to run and any alleged cause of action shall be deemed to have
accrued in any and all events not later than the relevant date of substantial
completion of the Work, and as to all acts or failures to act occurring after
the relevant date of substantial completion, not later than the date of issuance
of the final Certificate for Payment.

13.3    The liability of the Architect to the Owner shall be limited to the
amount of any insurance coverage available to satisfy any claim made against the
Architect within the scope of any such coverage in existence at the time that
the claim is first made.

13.4    Architect agrees to defend, indemnify, and save the Owner harmless from
and against all liabilities, claims, or demands whether in tort or in contract
for injuries or damages to any person or property to the extent arising out of
Consultant's negligent acts or omissions in the performance of this Agreement.
In no event, shall Owner be responsible for any incidental, special,
consequential, or punitive damages.

13.5    Owner and Architect agree that during the term of this Agreement and for
a period of one (1) year thereafter, neither shall solicit for employment or
retention as an independent contractor any employee or former employee of the
other who provided any service pursuant to this Agreement. Solicit shall not be
deemed to include advertising in newspapers or trade publications available to
the public.

13.6    Architect may include Owner's name in its client list, provided that
Architect maintains the confidentiality of all proprietary and confidential
information. Architect shall have the right to photograph the project site and
upon review and written approval of Owner, use same in Architect's marketing and
promotional materials.

13.7    If consultants are provided by Architect as stated in Subparagraph
1.7.19, communication by and with the Architect's consultants shall be through
the Architect.

13.8    The Architect will coordinate Interior Design work with consultants
retained for the Project and will work with these consultants to have them
accommodate the design requirements of the Work. For consultants provided by the
Owner, the Owner will cause such consultants to perform their services within
the time frame, budget, and parameters agreed to for the Project. The Architect
shall not be responsible for schedule delays caused by such Owner's consultants
or for Errors or Omissions of such consultants.

13.9    The Architect acknowledges that certain of the Owner's valuable,
confidential, and proprietary information may come into the Architect's
possession. Accordingly, the Architect agrees to hold all information it obtains
from or about the Owner in strictest confidence, not to use or disclose such
information other than for the performance of the services, and to cause any of
its employees, subcontractors, material suppliers, or consultants to whom such
information is transmitted to be bound to the same obligation of confidentiality
to which the Architect is bound. The Architect shall not communicate the Owner's
information in any form to any third party without the Owner's prior written
consent, except that information required to be disclosed by law.

13.10    Architect shall maintain professional liability insurance ($1,000,000)
for a period of three (3) years after the date of substantial completion.

13

--------------------------------------------------------------------------------



ARTICLE 14

SUCCESSORS AND ASSIGNS


14.1    The Owner and the Architect, respectively, bind themselves, their
partners, successors, assigns, and legal representatives to the other party to
this Agreement and to the partners, successors, assigns, and legal
representatives of such other party with respect to all covenants of this
Agreement. Neither the Owner nor the Architect shall assign, subcontract,
hypothecate, or transfer any interest in this Agreement without the express
written consent of the other, except for assignment to lenders. In the event of
an assignment to lenders, the assignment shall only be valid if the Owner or
lenders pay within 45 days of assignment all amounts due and owning to Architect
prior to such assignment.)


ARTICLE 15

EXTENT OF AGREEMENT


15.1    This Agreement represents the entire and integrated agreement between
the Owner and the Architect and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both Owner and Architect.


ARTICLE 16

ARCHITECT'S STATUS


16.1    The Architect's services and obligations under this Agreement shall be
provided in conformity with the standards of care and skill of the architectural
profession. Architect will maintain sufficient workforce of trained and skilled
professional personnel to complete the services under this Agreement and shall
at all times perform services in a manner consistent with the Owner's stated
objectives in order to facilitate the timely completion of the Work. The
Architect shall not be responsible for the performance of the construction
contract(s), work or products, or any defects, deficiencies, or effects
resulting from any contractor, subcontractor, manufacturer, supplier,
fabricator, consultant retained by the Owner, or any other third party. Nothing
in this Agreement shall be construed as giving the Architect the responsibility
for or the authority to control, direct, or supervise construction means or
methods.

16.2    The Architect's review of shop drawings, product data, samples, and
on-site observation of the Work and the installation of the furnishings is to
determine if the Contractor's submittals and Work appear to be in conformance
with the design concept set forth in the Construction Documents prepared by the
Architect. It is understood that the Architect's review shall not be considered
to be complete in every detail or exhaustive. Such reviews shall also not
relieve any contractor, subcontractor, manufacturer, supplier, fabricator,
vendor, consultant, or other third party from responsibility for any
deficiencies which may exist or for any departures or deviations from the
requirements of the Construction Documents or for the responsibility to
coordinate the work or portion of the work of one trade with another. The
Architect's actioning of a specific item shall not constitute approval of an
assembly of which the item is a component, and the Architect's actioning of a
Sample or Samples shall not constitute an approval of that item as delivered and
installed if not in conformance with such actioned Sample.

16.3    The Architect's review of and recommendations for payment of contractor
or vendor Applications for Payments shall be based on, and limited to, the
extent of the Architect's observations of construction and the installation of
the interior furnishings and the representations made in the contractor's or
vendor's Applications for Payments. The issuance of a recommendation for payment
is solely for the benefit of the Owner and shall mean that, based on such
observations and such representations of the contractors or vendors, it appears
that the Work has progressed to the point indicated and that the Work and
furnishings also appears to the Architect to be in general conformance

14

--------------------------------------------------------------------------------


with the Construction Documents prepared by the Architect. The issuance of the
Architect's recommendations for payment shall not be a representation that the
Architect has made any examination to ascertain how and for what purpose the
contractors or vendors have used monies previously paid or that the Architect
has audited the data submitted by the contractors or vendors.

16.4    Because interior furnishings and construction costs are affected by
unpredictable fluctuations in the costs of labor, materials, and equipment, by
suppliers', contractors', and vendors' differing methods of determining bid
prices, by the competitiveness of the bidding, by market conditions, and by
other factors beyond Architect's control. Architect's estimates of probable
project costs (interior furnishings and construction costs) are intended solely
for informational purposes and Architect cannot guarantee that bids or
construction and installation costs will not vary from such estimates.

16.5    It is understood that the construction and vendor contracts shall
include provisions describing the Architect's role as stated in this Agreement
with respect to construction and installation of the furnishings and require the
Contractors and any vendors working on the Project site to indemnify the Owner
and Architect.

16.6    The Architect's services are being provided solely for the benefit of
the Owner and no contractor, subcontractor, supplier, fabricator, manufacturer,
occupant, vendor, consultant, or other third party shall have any claim against
the Architect as a result of this Agreement or the performance or
non-performance of the Architect's services.


ARTICLE 17

BASIS OF COMPENSATION—AREA FEE


The Owner shall compensate the Architect for the Scope of Services provided, in
accordance with Article 8, Payments to the Architect, and the other Terms and
Conditions of this Agreement, as follows:

17.1    AN INITIAL PAYMENT of zero dollars ($0.00) shall be made upon execution
of this Agreement.

17.2    BASIC COMPENSATION

17.2.1    FOR BASIC SERVICES, as described in Paragraphs 1.1 through 1.5, and
any other services included in Article 18 as part of Basic Services, Basic
Compensation shall be based on an LUMP SUM FEE of two hundred sixty-eight
thousand five hundred dollars ($268,500.00).

17.2.2    PAYMENTS for Basic Services shall be made as provided in
Paragraph 8.1 monthly, in proportion to the services performed, so that the
Basic Compensation for each Phase shall equal the following percentages of the
total Basic Compensation payable:

Schematic Design Phase:   15.0 %     Design Development Phase:   27.0 %    
Contract Documents Phase:   40.0 %     Contract Administration Phase:   18.0 %  
 

15

--------------------------------------------------------------------------------

17.3    FOR PROJECT REPRESENTATION BEYOND BASIC SERVICES, as described in
Paragraph 1.6, compensation shall be computed separately in accordance with
Subparagraph 1.6.2, as follows:

At Architect's customary hourly billing rates attached as Exhibit "B".

17.4    COMPENSATION FOR ADDITIONAL SERVICES

17.4.1    FOR ADDITIONAL SERVICES OF THE ARCHITECT, as described in
Paragraph 1.7, and any other services included in Article 18 as part of
Additional Services, but excluding Additional Services of consultants which
shall be computed separately, Compensation shall be computed as follows:

At Architect's customary hourly billing rates attached as Exhibit "B".

17.4.2    FOR SERVICES OF CONSULTANTS, including those provided under
Subparagraph 1.7.19 or identified in Article 18, a multiple of (1.10) times the
amount billed to the Architect for such services.

FOR REIMBURSABLE EXPENSES, as described in Article 7, and any other items
included in Article 18 as Reimbursable Expenses, a multiple of (1.10) times the
amounts expended by the Architect, the Architect's employees, and consultants in
the interest of the Project. If back-up documentation is requested, a multiple
of (1.15) times the amounts expended by the Architect, the Architect's
employees, and consultants in the interest of the Project.

17.5    Payments due the Architect and unpaid as provided in Subparagraph 8.2.1
shall bear a late charge at the rate of 10% per annum, compounded monthly.
Disputed billings shall not be subject to a late charge.

17.6    The Owner and the Architect agree in accordance with the Terms and
Conditions of this Agreement that:

17.7.1    If the scope of the Project or of the Architect's Services is changed
materially including an increase in time over that shown in the schedule
attached as Exhibit "C", the amounts of compensation shall be equitably adjusted
and agreed to in writing by the parties prior to performing work.

17.7.2    If the services covered by this Agreement have not been completed
within the completion date set forth in the schedule attached as Exhibit "C",
through no fault of the Architect, the amounts of compensation, rates and
multiples set forth herein shall be equitably adjusted.


ARTICLE 18

OTHER CONDITIONS OR SERVICES


The following services shall be included as part of the Architect's Basic
Services: None.

This Agreement executed as of the day and year first written above.

OWNER   ARCHITECT
 
 
  /s/  KM FISHER         /s/  RICHARD RIVEIRE       Signature   Signature
 
 
  KM Fisher   Richard Riveire, AIA Name (Print or Type)   Name (Print or Type)
 
 
  Title: Executive Vice President
        & Chief Financial Officer   Title: Principal      

16

--------------------------------------------------------------------------------

EXHIBIT "A"

MARCH 20, 2002 FEE PROPOSAL FOR VISITOR CENTER FACILITY

        [LOGO]


FEE PROPOSAL FOR VISITOR CENTER FACILITY

PREPARED FOR

QAD Software

IN ASSOCIATION WITH PAUL FRANZ CONSTRUCTION INC. AND ANDY NEUMANN ARCHITECTS



REVISED 20 MARCH 2002



DMJMRottet


17

--------------------------------------------------------------------------------

3.    COMPENSATION & TERMS

Fee Summary

        Our agreement for this project will be with QAD Software, Inc.

        For the interior design services outlined in the original proposal under
Section 2—Scope of Services and based on the attached Proposed Fee Model, we
propose a lump sum fee of $268,500.00.

        We have developed this fee based on the team members presented in the
interview with the addition of Lauren Rottet and Vano Hantunians, the budget
costs noted for each space, the deliverables and meetings anticipated, and the
assumed schedule, each attached as part of the Fee Model.

        In reviewing the Fee Model, it is important to remember that the tasks
listed do not represent the complete Scope of Services proposed and that the
hours identified include work not specifically stated. The Fee Model calculates
the cost of the Work based on three separate approaches, the fee above is a
median of the three schemes.

        This fee will be invoiced monthly as a percent complete of the project
and phase.

        Please note that our fee does not include mechanical, electrical, or
structural engineering or any other consulting service.

Reimbursables & Billing

        We will be reimbursed for all expenditures made by us or any consultants
we may engage for the project including, but not limited to: transportation,
including air travel ("Y" class fares for domestic travel and "C" class fares
for transcontinental and international travel), lodging, and subsistence;
document reproduction, computer plotting, photography; long distance
communications including cellular phone charges, shipping, postage, messenger,
or courier service charges; off-hour expenses; any sales, usage, occupation,
service, gross receipts, or similar taxes directly attributable to the project;
purchase of maps and similar documents; supplies and materials; and other
similar expenses. If authorized by you, we will be reimbursed for any renderings
or scale models; professional photography, mock-ups or samples supplied by
outside vendors; special engineering studies and reports; or the fees of any
outside consultants retained by us and approved by you. Our billings for such
reimbursable expenses shall receive our customary 10% surcharge for handling
exclusive of backup documentation. Backup documentation is available for an
additional surcharge of 5%.

        We will submit invoices monthly and payment shall be made in US currency
within thirty (30) days of invoice date. Overdue payments shall bear interest
compounded monthly at the annual rate of 10%. In addition, we shall also have
the right to suspend our services until payment in full including interest is
received. In the event that the suspension remains in effect longer than sixty
(60) days, we may elect to terminate this Agreement and shall be entitled to
payment for all services performed prior to the date of termination plus all
expenses incurred as a result of termination.

        This Agreement may be terminated by either party upon written notice
should the other party fail substantially to perform in accordance with its
terms through no fault of the party initiating the termination, in the event
that the Project is permanently abandoned; or if the parties fail to agree on
the terms of the final agreement. In the event of termination, DMJMRottet shall
be compensated for all services performed to termination date, together with any
due Reimbursable Expenses.

        Should DMJMRottet not complete all Basic Services described in the Form
of Agreement for any reason, you will hold DMJMRottet harmless for any and all
aspects of the Project and for any damages resulting from the services rendered.

18

--------------------------------------------------------------------------------

EXHIBIT "B"

HOURLY FEE SCHEDULE

Lauren Rottet, (Principal)   $ 225.00 / Hour
Richard Riveire (Principal)
 
$
225.00 / Hour
Vano Haritunians (Associate Principal)
 
$
175.00 / Hour
Naomi Asai (Associate Principal)
 
$
175.00 / Hour
Senior Associate
 
$
140.00 / Hour
Architect / Design 6
 
$
125.00 / Hour
Architect / Design 5
 
$
115.00 / Hour
Architect / Design 4
 
$
100.00 / Hour
Architect / Design 3, 2, 1
 
$
85.00 / Hour
To
 
$
50.00 / Hour        

19

--------------------------------------------------------------------------------

EXHIBIT "C"

SCHEDULE

         GRAPHIC [g205270.jpg]

20

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



Standard Form of Agreement For Interior Design Services
ARTICLE 1 ARCHITECT'S SERVICES
ARTICLE 2 ARCHITECT'S SPECIAL RESPONSIBILITIES WITH RESPECT TO INTERIOR DESIGN
ARTICLE 3 THE OWNER'S RESPONSIBILITIES
ARTICLE 4 PROJECT COST
ARTICLE 5 PROJECT AREA
ARTICLE 6 DIRECT PERSONNEL EXPENSE
ARTICLE 7 REIMBURSABLE EXPENSES
ARTICLE 8 PAYMENTS TO THE ARCHITECT
ARTICLE 9 ARCHITECT'S ACCOUNTING RECORDS
ARTICLE 10 OWNERSHIP AND USE OF DOCUMENTS
ARTICLE 11 DISPUTE RESOLUTION
ARTICLE 12 TERMINATION OF AGREEMENT
ARTICLE 13 MISCELLANEOUS PROVISIONS
ARTICLE 14 SUCCESSORS AND ASSIGNS
ARTICLE 15 EXTENT OF AGREEMENT
ARTICLE 16 ARCHITECT'S STATUS
ARTICLE 17 BASIS OF COMPENSATION—AREA FEE
ARTICLE 18 OTHER CONDITIONS OR SERVICES
FEE PROPOSAL FOR VISITOR CENTER FACILITY PREPARED FOR QAD Software IN
ASSOCIATION WITH PAUL FRANZ CONSTRUCTION INC. AND ANDY NEUMANN ARCHITECTS
REVISED 20 MARCH 2002
DMJMRottet
